  LABORERS LOCAL 
310 (KMU TRUCKING 
& EXCAVATING
) 381 Laborers
™ International Union of North America, 
Local 310 
and
 KMU Trucking & Excavating
, Schirmer Construction Co.
, Platform Cement, 
Inc.
, 21st Century Concrete Construction, Inc.
, Independence Excavating, Inc.
, Donley
™s Inc. 
and
 International Union of Operating Eng
i-neers, Local 18, AFL
ŒCIO.  
Cases 08
ŒCDŒ109665
, 08ŒCDŒ109666
, 08ŒCDŒ109671
, 08ŒCDŒ109683, 
08ŒCDŒ109709
, and 08
ŒCDŒ114937
 September 
3, 2014
 DECISION AND DETERMI
NATION OF D
ISPUTE
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 This is a consolidated jurisdictional dispute proceeding 
under Section 10(k) of the National Labor Relations Act, 
as amended, following the filing of charges in Case 08
ŒCDŒ109665 on July 23, 2013
1 by KMU Trucking & E
x-cavating (KMU).  Additional charges were filed on July 
23 in Case 08
ŒCDŒ109666 by Schirmer Construction 
Co. (Schirmer); on July 23 in Case 08
ŒCDŒ109671 by 
Platform Cement, Inc. (Platform); on July 23 in Case 08
ŒCDŒ109683 by 21st Centur
y Concrete Construction, Inc. 
(21st Century); on July 23 in Case 08
ŒCDŒ109709 by 
Independence Excavating, Inc. (Independence); and on 

October 18 in Case 08
ŒCDŒ114937 by Donley
™s Inc. 
(Donley
™s).
2  The Employers
3 allege that Laborers
™ In-ternational Union of
 North America, Local 310 (Labo
r-ers) violated Section 8(b)(4)(D) of the Act by engaging 

in proscribed activity with an object of forcing the E
m-ployers to assign certain work to employees it represents 

rather than to employees represented by International 
Union of Operating Engineers, Local 18 (Operating E
n-gineers).  An 
order 
consolidating 
cases 
and notice of 
hearing issued September 30, 2013, a 
second 
order 
con-solidating 
cases 
and notice of hearing issued December 
13, 2013, and a hearing was held on January
 13 and Ja
n-uary 14, 2014
, before Hearing Officer Melanie R. Bo
r-delois.
4  Thereafter, the Employers, Operating Engineers, 
1 All dates are in 2013 unless otherwise indicated.
 2 We note that the hearing officer inadvertently stated in her report 
that these dates were in 2012.
 3 KMU, Schirmer, Platform, 21st Century, Independence, and Donley
™s will be referred to as ﬁthe 
Employers.ﬂ
 4 In two recent related cases, 
Laborer
™s Local 894 (Donley
™s, Inc.) 
(Donley
™s I)
, 360 NLRB No. 20 (2014), and 
Operating Engineers Local 
18 (Donley
™s, Inc.) (Donley
™s II)
, 360 NLRB 
903 
(2014), the Board 
found reasonable cause to believe that Sec
. 8(b)(4)(D) had been viola
t-ed with respect to two disputes involving Operating Engineers Local 18 
and Laborers.  
Donley
™s I involved Laborers Locals 310 and 894; 
Don-
ley
™s II
 involved Laborers Local 310.  Laborers and the Employers 
moved that the records i
n those cases be incorporated into the instant 
proceeding, and the hearing officer granted the motion.
 and Laborers filed posthearing briefs.
5  Operating Eng
i-neers also filed a motion to quash the 10(k) notice of 
hearing.
 The National Lab
or Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board affirms the hearing officer
™s rulings, fin
d-ing them free from prejudicial error.  On the entire re
c-
ord, we make the following findings.
 I. JURISDICTION
 The
 parties stipulated that in the 12
-month period prior 
to the hearing, Employers KMU, Schirmer, Platform, 

21st Century, Independence, and Donley
™s each pu
r-chased and received materials valued in excess of 

$50,000 directly from points located outside the Sta
te of 
Ohio.  The parties further stipulated, and we find, that the 
Employers are engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act and that Laborers and 
Operating Engineers are labor organizations within the 
meaning of Section 2(5) 
of the Act.
 II. THE DISPUTE
 A. Background and Facts of the Dispute
 The Employers, all of whom operate in northeastern
 Ohio, are involved in various aspects of construction 

work ranging from site development and demolition to 

general contracting and concret
e work, and have e
m-ployed employees represented by both Operating Eng
i-neers and Laborers for many years.  They have also all 

been signatories to a series of successive collective
-bargaining agreements, negotiated by the Construction 

Employer
™s Association 
of Greater Cleveland (CEA) 
with both Unions.
6  The respective contracts cover co
n-struction work performed in Cuyahoga County in nort
h-eastern Ohio, where the jobsites at issue in this case are 
located.  The most recent of these contracts are effective 
from 
2012 through 2015.
7 The Employers utilize various kinds of equipment in 
their construction projects, including forklifts and skid 

steers, a type of small front
-end loader.  Representatives 
of the Employers testified that they have a long
-held 
practice of a
ssigning the operation of forklift and skid 
steer equipment to employees represented by Laborers.  
Specifically, witnesses for five of the Employers testified 
5  Laborers filed a brief stating that it incorporates the Employers
™ posthearing brief and adopted the Employers
™ arguments as its own.
 6 CEA is a multi
employer bargaining association that represents co
n-
struction industry employers in negotiating and administering colle
c-tive
-bargaining agreements with various labor organizations.
 7 The CEA
-Operating Engineers contract states that it is effective 
May 1, 20
12 through April 30, 2015.  Although it does not include 
exact dates, the CEA
-Laborers was entered into on May 1, 2012 and 
states that it is effective from 2012 through 2015.
 361 NLRB No
. 37                                                                                                     DECISIONS OF THE NAT
IONAL LABOR REL
ATIONS BOARD
 382 that, in the time they have worked for their respective 
employers, the forklift and skid steer wo
rk was always 
assigned to employees represented by Laborers.  In add
i-tion, Rob DiGeronimo, vice president of Independence, 

testified that Independence has assigned its forklift and 

skid steer work to employees rep
resented by Laborers 
except that, on the ﬁr
areﬂ occasion when it had ﬁfull
-time, continuous work,ﬂ it would assign the work to e
m-ployees represented by Operating Engineers. 
 After the ratification of successor 2012
Œ2015 contracts 
between CEA and Laborers and CEA and Operating E
n-gineers, the Employe
rs began work on various constru
c-tion projects in Cuyahoga County.  On each of these pr
o-jects, the forklifts and/or skid steers were operated by 

employees represented by Laborers.  Upon learning of 
the assignment of this work to employees represented by 
La
borers, Operating Engineers filed ﬁpay
-in-lieuﬂ grie
v-ances against each Employer, seeking the payment of 

wages and fringe benefits for each day that employees 

other than those represented by Operating Engineers o
p-erated the forklift and/or skid steer equip
ment on the 
construction projects. 
 Following the filing of each pay
-in-lieu grievance, the 
recipient Employer sent a letter to Laborers
™ business 
manager
, Terence Joyce
, stating that if it were to lose the 
grievance it would need to reassign the forklift and skid 
steer work to employees represented by Operating Eng
i-neers.  Joyce sent each Employer a letter in response, 
stating that if the forklift and skid steer work were
 rea
s-
signed to Operating Engineers
-represented employees, 
Laborers would ﬁpicket and strike any and all projects 

where such assignments took place.ﬂ
 B.  Work in Dispute
 The work in dispute in Case 08
ŒCDŒ109665 (KMU) 
involves the operation of forklifts and 
skid steers as part 

of a construction project at Equity Trust in Westlake, 
Ohio.  The work in dispute in Case 08
ŒCDŒ109666 
(Schirmer) involves the operation of skid steers as part of 
a construction project at South Pointe Hospital in Wa
r-rensville Heights, 
Ohio.  The work in dispute in Case 08
ŒCDŒ109671 (Platform) involves the operation of skid 
steers as part of a construction project at Equity Trust in 
Westlake, Ohio.  The work in dispute in Case 08
ŒCDŒ109683 (21st Century) involves the operation of forklif
ts 
as part of a construction project at Southwest General 

Hospital in Middleburg Heights, Ohio.  The work in di
s-
pute in Case 08
ŒCDŒ109709 (Independence) involves 
the operation of forklifts and skid steers as part of a co
n-struction project at Alcoa in Cleve
land, Ohio.  Lastly, the 
work in dispute in Case 08
ŒCDŒ114937 (Donley
™s) i
n-volves the operation of forklifts and skid steers as part of 

a construction project at University Hospitals
™ Lot 59 
Garage in Cleveland, Ohio and the operation of forklifts 
as part 
of a construction project at Commerce Park in 
Beechwood, Ohio.
 C.  Contentions of the Parties
 The Employers and Laborers contend that there are 
competing claims for the work in dispute, that there is 

reasonable cause to believe that Section 8(b)(4)(D) of t
he 
Act has been violated by the threats to picket and strike 

over the assignment of forklift and skid steer work at the 
construction projects referenced above,
8 and that the 
work in dispute should be awarded to employees repr
e-sented by Laborers based on th
e factors of employer 
preference and past practice, area and industry practice, 
and economy and efficiency of operations.  Finally, they 

contend that a broad area
 wide award is warranted, coi
n-ciding with the territorial jurisdiction of Operating Eng
i-neers 
Local 18, because it is likely that disputes over the 
assignment of forklift and skid steer work will arise on 

future projects.
 Operating Engineers contends that the notice of hea
r-ing should be quashed because it has not claimed the 
work in dispute.  Opera
ting Engineers contends that it is 
merely seeking economic damages for breaches of the 
CEA
-Operating Engineers contract, and thus the disputes 
are not cognizable under Section 10(k).  Operating Eng
i-neers further argues that the notice of hearing should be 
quashed because Laborers
™ threat to picket and strike was 
a sham, resulting from collusion with the Employers to 
manufacture a jurisdictional dispute.  Operating Eng
i-neers alternatively contends that, if the notice of hearing 
is not quashed, the disputed w
ork should be awarded to 
employees it represents based on the factors of colle
c-tive
-bargaining agreements, employer preference and 
past practice, area and industry practice, economy and 
efficiency of operations, and relative skills and training.  

Lastly, O
perating Engineers contends that the scope of 
the award, if any is made, must be limited to the jobsites 
that were the subject of Operating Engineers
™ pay
-in-lieu 
grievances.
 D.  Applicability of the Statute
 The Board may proceed with a determination of a 
dis-pute under Section 10(k) of the Act only if there is re
a-sonable cause to believe that Section 8(b)(4)(D) has been 
violated.  
Operating Engineers Local 150 (R&D Thiel)
, 345 NLRB 1137, 1139 (2005).  This standard requires 
finding that there is reasonable 
cause to believe that there 
are competing claims for the disputed work between rival 
8 They also point to evidence from 
Donley
™s I 
and 
Donley
™s II 
that, 
prior to the 
filing of the charges in this case, Operating Engineers 
threatened to strike over forklift and skid steer work at other worksites 
in the Cleveland area.
                                                    LABORERS LOCAL 
310
 (KMU TRUCKING 
& EXCAVATING
) 383 groups of employees, and that a party has used pr
o-scribed means to enforce its claim to that work.  Add
i-tionally, there must be a finding that the parties have not 
agreed 
on a method of voluntary adjustment of the di
s-
pute.  
Id.
  On this record, we find that this standard has 
been met.
 1. Competing claims for work
 We find reasonable cause to believe that both Unions 
have claimed the work in dispute for the employees they 

res
pectively represent.  Laborers has claimed the work by 
its letters from Local 
Business 
Manager 
Terry Joyce to 
each of the Employers, objecting to any assignment of 
the forklift or skid steer work to Operating Engineers
-represented employees.  In addition, 
ﬁtheir performance 
of the work indicates that they claim the work in di
s-
pute.ﬂ  
Sheet Metal Workers Local 54 (Goodyear Tire & 
Rubber Co.)
, 203 NLRB 74, 76 (1973); see also 
Opera
t-ing Engineers Local 513 (Thomas Industrial Coatings)
, 345 NLRB 990, 992 fn. 6 
(2005) (same), citing 
Laborers 

Local 79 (DNA Contracting)
, 338 NLRB 997, 998 fn. 6 
(2003) (same).
 We also find, despite its claims to the contrary, that 
Operating Engineers has claimed the disputed work.  

Operating Engineers filed pay
-in-lieu grievances ag
ainst 
each of the Employers, alleging contract violations with 

respect to their assignment of forklift and/or skid steer 
work to employees represented by Laborers.  ﬁThe Board 
has long held that pay
-in-lieu grievances alleging co
n-tractual breaches in the a
ssignment of work constitute 
demands for the disputed work.ﬂ  
Operating Engineers 

Local 18 (Donley
™s, Inc.) (Donley
™s II)
, 360 NLRB 
903, 906, citing 
Laborers Local 265 (AMS Construction)
, 356 
NLRB 
306, 308 (2010); 
Laborers (Eshbach Bros., LP)
, 344 NLRB 
201, 202 (2005).
 Moreover, we find no merit in Operating Engineers
™ contention that it has made a work preservation claim.  

The record shows that Laborers
-represented employees 
were performing the forklift and skid steer work at all of 
the Employers
™ const
ruction projects, and that the E
m-ployers have consistently assigned work of the kind in 
dispute to employees represented by Laborers.  Where, 
as here, a labor organization is claiming work that has 

not previously been performed by employees it repr
e-sents, 
the ﬁobjective is not work preservation, but work 
acquisition,ﬂ and the Board will resolve the dispute 

through a 10(k) proceeding.  
Electrical Workers Local 48 
(Kinder Morgan Terminals)
, 357 NLRB 
2217, 2219
 (2011), and cases cited.
 2. Use of 
proscribed 
means We find reasonable cause to believe that Laborers used 
means proscribed by Section 8(b)(4)(D) to enforce its 
claims to the work in dispute.  As set forth above, Labo
r-
ers
™ Local business manager
, Terry Joyce
, sent a letter to 
each Employer stating that m
embers of Laborers would 
picket and strike any projects where forklift and/or skid 

steer work was assigned to employees other than those 

represented by Laborers.  These statements constitute 
threats to strike over the assignments of forklift and skid 
steer
 work, and such threats are a proscribed means of 
enforcing claims to disputed work.  
Operating Engineers 
Local 150 (Patten Industries)
, 348 NLRB 672, 674 
(2006).
 We find no merit in Operating Engineers
™ assertion 
that the Employers have colluded with Labo
rers to fas
h-ion a sham jurisdictional dispute.  The Board has consis
t-ently rejected this argument ﬁ[i]n the absence of affirm
a-tive evidence that a threat to take proscribed action was a 
sham or was the product of collusion.ﬂ  
Operating Eng
i-neers Local 150 
(R&D Thiel)
, above, 345 NLRB at 
1140; see also 
Donley
™s II
, above, slip op. at 5.  In this 
case, there is no evidence that Laborers
™ written threats 
to ﬁpicket and strikeﬂ over the assignment of the disputed 
work were the result of collusion with CEA and/o
r the 
Employers or were otherwise not genuine.  
 3. No voluntary method for adjustment of dispute
 We further find no agreed
-upon method for voluntary 
adjustment of the dispute to which all parties are bound.  
The Employers and Laborers stipulated according
ly, and 
Operating Engineers provided no evidence or argument 
to the contrary.
 Based on the foregoing, we find that there are compe
t-ing claims for the work in dispute, there is reasonable 

cause to believe that Section 8(b)(4)(D) has been viola
t-ed, and there
 is no agreed
-upon method for the voluntary 
adjustment of the dispute.  We accordingly find that the 
dispute is properly before the Board for determination, 
and we deny Operating Engineers
™ motion to quash the 
notice of hearing.
 E.  Merits of the Dispute
 Section 10(k) requires the Board to make an affirm
a-tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573, 577
Œ579 
(1961).  The Board has held that its determination i
n a 
jurisdictional dispute is ﬁan act of judgment based on 

common sense and experience,ﬂ reached by balancing 
the factors involved in a particular case.  
Machinists 
Lodge 1743 (J.A. Jones Construction)
, 135 NLRB 1402, 
1410Œ1411 (1962).  
 The following fact
ors are relevant in making the d
e-termination of this dispute.
   DECISIONS OF THE NAT
IONAL LABOR REL
ATIONS BOARD
 384 1. Certifications and collective
-bargaining agreements
 The work in dispute is not covered by any Board o
r-ders or certifications.
 As noted above, the Employers are signatories to a 
multiemployer 
collective
-bargaining agreement with 
Operating Engineers.  Paragraph 10 of the current colle
c-tive
-bargaining agreement between the CEA and Opera
t-ing Engineers states:
  In accordance with the terms of this Agreement, the 
Employer shall employ Operating Engi
neers for the 
erection, operation, assembly and disassembly, and 
maintenance and repair of the following construction 
equipment regardless of motive power: . . . Forklifts, 
Skid steers . . . .
  The Employers are also signatory to a separate mu
l-tiemployer 
collective
-bargaining agreement with Labo
r-ers.  Article 1, section 7 of that agreement specifies n
u-merous types of work within the jurisdiction of Laborers.  

Each provision states:
  The operation of forklifts, . . . [and] skid
-steer loaders, . 
. . when use
d in the performance of the aforementioned 
jurisdiction shall be the work of the laborer [or labo
r-ers].
  We find that the language in both contracts covers the 
work in dispute.  Therefore, the factors of certifications 
and collective
-bargaining agreements 
do not favor an 
award to either group of employees. 
 2.  Employer preference and past practice 
 Representatives of the Employers testified that they 
prefer assigning the disputed skid steer and forklift work 
to employees represented by Laborers.
 In additio
n, the Employers
™ representatives testified 
that assignment of this work to their Laborers
-represented employees is consistent with their past pra
c-tice.  Specifically, Representatives for KMU, Schirmer, 
Platform, 21st Century, and Donley
™s testified that t
hey 
always assign work of the kind in dispute to employees 
represented by Laborers.
9  Rob DiGeronimo, 
vice 
pres
i-9 Kevin Urig, owner of KMU, testified that since 2010, when KMU 
became a signatory to the Laborers
-CEA 
agreement, KMU has a
s-signed its forklift and skid steer work solely to Laborers.  Urig further 
testified that, prior to signing the Laborers
-CEA agreement, KMU did 
not use
 forklifts and it assigned skid steer work almost exclusively to 
non
-union employees.
  John Roche, 
vice
 president of Schirmer, test
i-fied that, during his 30 years with Schirmer, Schirmer
™s forklifts and 
skid steers have been operated exclusively by employees represented 
by Laborers.  Jason Klar, 
president of Platform, testified that Platfo
rm 
has assigned its forklift and skid steer work solely to employees repr
e-sented by Laborers since Platform became a signatory to the Laborers
-CEA agreement in 2002.  Patrick Butler, 
president of 21st Century, 
dent 
of Independence, testified that Independence assigns 
forklifts and skid steers to Laborers except on ﬁrareﬂ o
c-casions when they would assign the work to Operating 
Engineers, which occurred ﬁless than five percentﬂ of the 
time. 
 Operating Engineers cites to evidence of isolated i
n-stances when one of the Employers 
may
 have used an 
employee represented by Operating E
ngineers to operate 
a forklift or skid steer.
10  
Such evidence, however, ne
i-ther demonstrates the existence of a practice of using 
Operating Engineers
-represented employees nor shows 
that the Employers
™ past practice of using Laborers
-represented employees 
is inconclusive.
11  See, 
e.g
., La-borers Local 210 (Surianello General Concrete Contra
c-tor)
, 351 NLRB 210, 212 (2007); 
Elevator Constructors 
Local 2 (Kone, Inc.)
, 349 NLRB 1207, 1210 (2007); 
Millwrights Local 1026 (Intercounty Construction 

Corp,)
, 266 NLRB 1
049, 1052 (1983).
 We find, therefore, that the factor of employer prefe
r-ence and past practice favors an award of the work in 
dispute to employees represented by Laborers.
 3. Area and industry practice
 The Employers and Laborers argue that area and i
n-dustr
y practice supports an award of the disputed work to 
testified that 21st Century has assigned its f
orklift and skid steer work 
to employees represented by Laborers since the company was founded 
in 2001.  Mike Dilley, Donley
™s vice
 president of 
concrete 
operations, 
and Greg Przepiora, Donley
™s operations 
manager of Concrete, testified 
that during their 
14 and 16 years, respectively, with Donley
™s, the for
k-
lift and skid steer work has always been assigned to employees repr
e-sented by Laborers.
 10 In addition to DiGeronimo
™s testimony, above, about the rare o
c-currences, Operating Engineers cites to the follo
wing evidence in the 
record:  (a) a picture of someone who resembles an Operating Eng
i-neers
-represented employee on a skid steer at a Platform ite at an u
n-
specified time; (b) the testimony of KMU 
owner Kevin Urg that KMU 
utilized Operating Engineers
-repres
ented employees ﬁat one point in 
timeﬂ; (c) the testimony of 21st Century President Patrick Butler that he 
reassigned a skid steer from a Laborers
-represented employee to an 
Operating Engineers
-represented employee for about a week at a job 
site in Southwe
st Ohio after ﬁthe Operators BA – threatened my l
a-borers on siteﬂ; and (d) the testimony of Operating Engineers member 

David Russell that he witnessed the intermittent operation of a skid 
steer and forklift by an Operating Engineers member at a Schirmer 
jobsite. 
 11 Relying on 
Longshoremen ILWU Local 50 (Brady
-Hamilton St
e-vedore Co.)
, 223 NLRB 1034, 1037 (1976), reconsideration granted 
and decision rescinded on other grounds 244 NLRB 275 (1979), Ope
r-ating Engineers also contends that the Employers
™ stated preference 
should
 be treated with skepticism because it is based on a sham.  We
 find no merit in this argument.
  First, as noted above, the stated prefe
r-ence is consistent with the Employers
™ past practice.
  Second, 
Lon
g-
shoremen ILWU Local
 50 
is di
stinguishable because the employer
™s preference
 in that case
 changed after the charged union initiated a work 
action.  
Id
.  No such change has occurred here.
                                                                                                                                  LABORERS LOCAL 
310
 (KMU TRUCKING 
& EXCAVATING
) 385 Laborers
-represented employees.  In 
Donley
™s II
,12 Tim 
Linville, 
executive 
vice 
president 
of the CEA, testified 
that forklifts and skid steers are usually assigned to L
a-borers
-represented employees and ar
e sometimes a
s-
signed to carpenters or iron workers.  And in both this 
proceeding and 
Donley
™s II
, Joyce testified that, in his 
experience, the area practice in the building industry of 

Northeast Ohio is to assign forklifts to Laborers
-represented employees
, and not to Operating Engineers
-represented employees.
 In arguing that this factor weighs in favor of the e
m-ployees it represents, Operating Engineers
™ introduced 
work orders from signatory contractors for the referral of 
Operating Engineers
™ members capa
ble of operating skid 
steers and forklifts.  Without more, however, this ev
i-dence does not establish that any Operating Engineers
-represented employees actually performed skid steer and 
forklift work on the jobs to which they were referred.  

See 
Donley
™s II, above, at 
908Œ909.13 We find based on the foregoing evidence that this fa
c-tor favors an award of the work in dispute to employees 
represented by Laborers.
 4. Relative skills and training
 Both Laborers and Operating Engineers introduced e
v-idence that they
 provide training in the operation of for
k-lifts and skid steers and that the employees they represent 

are certified to operate this equipment.  In addition, se
v-eral representatives of the Employers testified that they 
provide training in the operation of f
orklifts and skid 
steers to their Laborers
-represented employees, and that 
they are satisfied with the skills of those employees. 
 We find from this evidence that this factor does not f
a-vor an award of the disputed work to either group of e
m-ployees. 
 12 As mentioned above in fn. 4
, the 
hearing 
officer granted the m
o-
tion of Laborers and the Employer
s to incorporate the records in 
Don-
ley
™s I and 
Donley
™s II
, into the instant proceeding. 
 13 Operating Engineers additionally cites to a 1954 interunion 
agreement between the International Union of Operating Engineers and 
the International Hod
 Carriers, Building and Common Laborers Union 
of America that appears to have been admitted into the record in 
Don-
ley
™s I.
  However, neither the terms of that agreement, nor anything else 
in the record, indicates
 that the 1954 agreement covers the disputed
 work at these jobsites.
  Additionally, the record does not show that the 
Employers have agreed to be bound by the agreement, or that the area 
and industry practice in fact conforms to the terms of the agreement.
  See, 
e.g.,
 Plumbers 
Local 562 (Charles E. 
Jarrell Contracting
 Co.
), 329 NLRB 529, 533 (1999)
 (finding that interunion agreement does not 
favor award of disputed work to either group of employees where re
c-ord did not contain conclusive evidence as to whether the agreement 
covered the work in disput
e, whether the employer had agreed to be 
bound by the agreement, or that area and industry practice conformed 
to the terms of the agreement).
 5. Ec
onomy and efficiency of operations
 Representatives of each of the Employers testified that 
it is more efficient and economical for them to assign the 
operation of forklifts and skid steers to employees repr
e-sented by Laborers.  They testified that their ut
ilization 
of forklifts and skid steers is sporadic and is usually i
n-termittent throughout the day.  They stated that Laborers
-represented employees perform multiple tasks in addition 
to the disputed work and, therefore, can leave the forklift 
or skid steer
 when it is not in use to perform these other 
tasks, which are duties that Operating Engineers
-represented employees do not perform.  They further 
explained that it would not be economical to hire e
m-ployees represented by Operating Engineers to occasio
n-all
y perform the work in dispute while also retaining 
employees represented by Laborers to perform the other 

work within Laborers
™ jurisdiction.  They additionally 
testified that, because forklifts and skid steers are only 
used approximately 25 to 50 percent 
of the time, Opera
t-ing Engineers
-represented employees would be idle for 
substantial periods of time, when the equipment was not 
in use.  
See, e.g.
, Seafarers International Union (Luedtke 
Engineering Co.)
, 355 NLRB 302, 305 (2010); 
Laborers 
(Eshbach Bros.,
 LP)
, above, 344 NLRB at 204.
14  We find that this factor favors an award of the disputed 
work to the Laborers
-represented employees.
 Conclusion
 After considering all of the relevant factors, we co
n-clude that employees represented by Laborers are entitled 
to perform the work in dispute.  We reach this conclusion 
based on the factors of employer preference and past 
practice, area and industry practice, and economy and 
efficiency of operations.  In making this determination, 
we award the work to employees repr
esented by Labo
r-ers, not to that labor organization or its members.
 14 Operating Engineers contends that assigning the work in dispute 
to Laborers
-represented employees would subject 
the Employers both 
to the labor costs of paying those employees and to the damages resul
t-ing from their breach of the pay
-in-lieu provisions.  This contention is 
without merit, as maintenance of pay
-in-lieu grievances after the Board 
has awarded the work i
n dispute violates Sec. 8(b)(4)(ii)(D).  
Iron 
Workers Local 433 (Otis Elevator Co.)
, 309 NLRB 273, 274 (1992), 
enfd. 46 F.3d 1143 (9th Cir. 1995).
 Operating Engineers additionally contends that it would be equally 
efficient to assign the disputed work to O
perating Engineers
-represented employees if the Employers would also assign them other 
tasks, specifically, those that Laborers
-represented employees currently 
perform.  This contention, too, is without merit, as representatives of 
the Employers testified 
that the other tasks that Laborers
-represented 
employees perform are within the jurisdiction of the Laborers in the 
CEA
-Laborers contract and not the type of work typically performed by 
Operating Engineers
-represented employees
.                                                                                                     DECISIONS OF THE NAT
IONAL LABOR REL
ATIONS BOARD
 386 Scope of Award
 The Employers and Laborers request a broad area
 wide 
award, covering the geographic jurisdiction of Operating 
Engineers.  In support, they argue that the evidence in 
prior 
Board cases (
Donley
™s I and 
Donley
™s II
) shows 
that Operating Engineers has a proclivity to violate Se
c-tion 8(b)(4)(D) and that the dispute here is likely to r
e-cur.  
 In 
Donley
™s II
, which issued after the conclusion of 
this proceeding, the Board granted a
 broad area
 wide 
award to employees represented by Laborers, for work of 

the kind in dispute.  See 
Donley
™s II
, supra, 
909Œ910
.  That award covers the area where Local 310
™s and Local 
18™s jurisdictions overlap, which encompasses the instant 
disputes in Cu
yahoga County, Ohio.  Our award in the 
instant cases restates and applies that area
 wide order.
  DETERMINATION OF DIS
PUTE
 The National Labor Relations Board makes the follo
w-ing Determination of Dispute.
 Employees of KMU Trucking & Excavating, Schirmer
 Construction Co., Platform Cement, Inc., 21st Century 

Concrete Construction, Inc., Independence Excavating, 
Inc., and Donley
™s Inc., who are represented by Labo
r-ers
™ International Union of North America, Local 310, 
are entitled to perform forklift and ski
d steer work in the 
area where their employers operate and the jurisdiction 
of Laborers International Union of North America, Local 
310 and the International Union of Operating Engineers, 

Local 18 overlap. 
   